PER CURIAM.
Appellant, engaged in the manufacture of die castings in Fayetteville, N. Y., sold them after such manufacture within and without the state of New York. This bill seeks to enjoin the board from proceeding further under the National Labor Relations Act (29 U.S.C.A. § 151 et seq.) upon complaint alleging that appellant engaged in unfair labor practices in discharging 24 employees because .of their union activity and by refusing to bargain collectively with the representatives of its employees. For the reasons stated in E. I. Du Pont De Nemours & Co. v. Boland (C.C.A.) 85 F.(2d) 12, decided this day, 'the appellant has not shown that any irreparable injury will be suffered if this injunction is denied, and under the provisions of the National Labor Relations Act, it has an adequate, complete, and exclusive remedy at law on a petition to the proper court for a subpoena, or the enforcement or review of any order the board may enter.
Decree affirmed.